Ogden, J.
John Renshaw and wife owned two hundred acres of land in Milam county, which was community property, and occupied the same as their homestead. In 1863, Renshaw sold the homestead, without the consent of his wife, as required by law, to appellants, Robert Rogers and wife. John Renshaw subsequently died, having acquired no other homestead, and the surviving wife brought this suit in the District Court, for tl^e establishment of her homestead rights. There was .a judgment below, setting aside the sale by Renshaw to Rogers and wife, and vesting the title to the same in the widow of John Renshaw, as her homestead; and the defendants below have appealed.
The Constitution and laws of this State absolutely forbid the alienation of the homestead by the husband, without the *626consent of the wife, as provided by law. The sale by Benshaw was therefore an absolute nullity, and conveyed to appellants no rights whatever. And so far as appellants are concerned, it is wholly immaterial whether the surviving wife takes only a life estate, or a fee simple in the homestead, as they certainly acquired no-right to it under their deed. There is no error in the judgment of the District Court, and it is affirmed.
Affirmed.